Citation Nr: 0511740	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  04-08 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 
percent for service-connected post-traumatic stress disorder.

2.  Entitlement to a compensable rating for service-connected 
lumbosacral strain.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1970 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied increased ratings for 
service-connected post-traumatic stress disorder (PTSD) and 
lumbosacral strain, and denied entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  A Notice of 
Disagreement was received in August 2003.  A Statement of the 
Case was issued in February 2004.  A timely appeal was 
received in March 2004.  


FINDINGS OF FACT

1.  The veteran's PTSD is shown to be productive of no more 
than occupational and social impairment with reduced 
reliability and productivity due to various symptoms.  

2.  The veteran's low back disability is shown to be related 
to an August 1983 work-related injury (herniated nucleus 
pulposus at L4-L5) and subsequent laminectomy and discectomy 
in January 1984, and not due to his service-connected 
lumbosacral strain.

3.  The medical evidence does not show that the veteran is 
unemployable solely due to his service-connected 
disabilities.






CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (2004).

2.  The criteria for a compensable evaluation for lumbosacral 
strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2004).

3.  The criteria for a TDIU are not met.  38 C.F.R. §§ 4.16, 
4.25, Table I, Combined Ratings Table (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA), since codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, that notice was provided in April 2003, 
prior to the initial AOJ decision.    

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The above-mentioned letter advised the veteran what 
information and evidence was needed to substantiate his 
claims.  The letter also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claims.  He was specifically told that 
it was his responsibility to support the claims with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely 
records, like medical records, employment records, and 
records from other Federal agencies.  The Statement of the 
Case (SOC) also notified the veteran of the information and 
evidence needed to substantiate the claims.  The Board notes 
that the SOC did not advise the veteran of the change in the 
rating criteria for spine disorders effective September 26, 
2003.  This omission is, however, harmless error since as 
described below, no medical evidence shows that the veteran's 
service-connected lumbosacral strain warrants a compensable 
rating.

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letter and the SOC, as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  He was given ample time to respond 
to each letter.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
treatment records are in the file for July 1997 through May 
2003.  The veteran did not identify any private medical 
providers from whom he received treatment for his service-
connected disabilities since his last evaluation.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to the VA.  
38 U.S.C.A. § 5103A(b)(1).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran appropriate VA examinations in 
April and May 2003.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's PTSD and lumbosacral strain since 
he was last examined.  The veteran has not reported receiving 
any recent treatment (other than at VA, which records were 
obtained), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  


II.  Analysis

A.  Increased Rating Claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2004).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran was service connected for lumbosacral strain in 
1976 and PTSD in 1996.  He claims that these disabilities 
have worsened since they were last evaluated in 1996.  Since 
the issue in this case is entitlement to an increased rating, 
the present level of the disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).



PTSD

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. 
at 443. 

The current 50 percent disability rating requires a showing 
of:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130.

The medical records show a Global Assessment of Functioning 
(GAF) score of 45.  A GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  A GAF score of 41-50 contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47.  

The veteran underwent a VA examination in May 2003.  At the 
examination, the veteran's PTSD symptoms included depression, 
irritability and anger, sleep difficulty, avoidance of 
thoughts and activities that trigger symptomatology, 
emotional alienation, occasional social isolation, intrusive 
and violent thoughts, reported problems with concentration 
and memory, hypervigilance, exaggerated startle response, and 
feelings of losing control.  He reported that he has suffered 
significant financial stress resulting in increased emotional 
distress that trigger symptoms of PTSD.  He denied any 
illegal history or alcohol or drug use since the last exam.  

The veteran reported that he is unemployed and has not worked 
since a back injury in 1983.  Regarding his social 
functioning, he reported that he resides with his second wife 
and has six children with whom he has a supportive 
relationship.  He stated that he is occasionally isolative 
because he desires to not burden his family with his 
emotional distress, and he frequently feels he has to be "on 
guard" with his behavior so as not to lose his temper and 
insult his family.  

He spends his time as an active member of his church.  He 
stated that his minister serves as his therapist, and that he 
has significantly benefited from discussing the causes of his 
emotional distress with his minister and other members of his 
church.  He reported spending most of his time involved in 
these activities to prevent use of alcohol, drugs, and acting 
upon violent/angry thoughts as a means of coping with his 
emotional distress.  There is no indication that the veteran 
takes any medication for his PTSD.

Psychometric testing was conducted.  On the Beck Depression 
Inventory, the veteran scored a 44 suggesting that he 
currently experience a severe level of clinical depression.  
Reported symptoms included sadness, hopelessness, loss of 
pleasure and interest in activities, guilt, crying, 
restlessness, indecisiveness, feelings of worthlessness, 
decreased energy, sleep difficulties, irritability, increased 
appetite, concentration difficulties, fatigue, loss of 
interest in sex, and occasional suicidal thoughts though with 
no plan or intent.  On the Combat Exposure Scale and the PTSD 
Checklist, his item endorsement was consistent with his self-
report during the interview and with previous examinations.  

The diagnosis was post-traumatic stress disorder.  The 
examiner concluded that the veteran continues to report full 
range of PTSD symptoms, and that it appears the PTSD is the 
primary etiology behind his current levels of distress 
although it appears that his current life stressors, 
including extreme financial difficulties, have exacerbated 
his symptoms.  He reported that he has used his religious 
beliefs to cope with his PTSD and depressive symptomatology, 
but is experiencing significant difficulty managing his 
symptoms due to these increased financial stressors.  The 
examiner assigned a GAF score of 45 based on the severe level 
of symptoms the veteran reported, i.e., he reported a 
significant level of distress (although his religion is used 
as a means of coping) and significant impairment in social 
and occupational functioning.

After considering all of the medical evidence and resolving 
any reasonable doubt in favor of the veteran, the Board finds 
that the veteran is not entitled to an evaluation of his PTSD 
in excess of 50 percent.  He has good relations with his wife 
and children.  He is active in his church and spends most of 
his time involved in activities there.  

The veteran does exhibit symptoms of PTSD and is evaluated 
accordingly for the severe level of symptoms he exhibits.  He 
does not report having obsessional rituals that interfere 
with routine activities; near-continuous panic or depression 
affecting his ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances; or the 
inability to establish and maintain effective relationships.  
At the examination, he did not exhibit intermittently 
illogical, obscure, or irrelevant speech; neglect of personal 
appearance and hygiene; or spatial disorientation.  Neither 
does he exhibit gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.

The veteran's disability picture, therefore, does not show 
that an evaluation of 70 percent, or higher, is warranted.

Lumbosacral Strain

The veteran was service connected for lumbosacral strain in 
1976.  It was evaluated as zero percent disabling, and has 
continued to be so.  The veteran seeks a compensable rating 
of his service-connected lumbosacral strain.  

The Board has reviewed the entire claims file relating to the 
veteran's claim.  The history of the veteran's current low 
back condition deserves some discussion.  The veteran served 
on active duty from May 1970 to January 1972, including a 
tour in Vietnam from October 1970 to October 1971.  At his 
entrance examination, the veteran reported having back 
trouble, and the examiner noted that he previously had one 
lumbosacral strain but no problems since.  His service 
medical records show that in June 1971 he inured his back 
when his APC hit a land mine.  Examination showed tenderness 
over the left lumbosacral area.  No impression was noted.  
The veteran twice more complained of low back pain in June 
1971.  In July 1971 the veteran again complained of low back 
pain.  Examination showed muscle spasms in low back.  
Impression was lumbosacral strain.  He complained twice more 
in August 1971.  There are no treatment records subsequent to 
August 1971.  At his separation examination in December 1971, 
the veteran did not report any history of recurrent back 
pain, and the examiner noted no problems regarding the 
veteran's low back.  

The veteran first submitted an application for VA benefits 
for back disability in October 1974, more than 2 years after 
his service discharge.  This was denied because of the 
veteran's failure to report for examination.  He reopened his 
claim approximately 2 years after that, in June 1976 and he 
was granted service connection for lumbosacral strain 
effective June 1976.  This was evaluated as zero percent 
disabling based upon the findings of an August 1976 VA 
examination.  The VA examiner's physical examination showed 
no objective findings of a low back problem although the 
veteran complained of low back pain since 1971.  X-rays were 
negative.  The VA examiner diagnosed "chronic lumbosacral 
strain, symptomatic claimed."  

Thereafter, the evidence of record shows that the veteran 
suffered a work-related injury to his low back in August 
1983.  He was diagnosed to have a herniated nucleus pulposus 
at the left side of the L4-L5 level with left L5 
radiculopathy.  In January 1984, he underwent a lumbar 
hemilaminectomy and discectomy.  The evidence shows that he 
had no relief from this surgery.  By 1988, examination of the 
veteran's back showed that he had decreased range of motion 
by 50 percent, positive supine straight leg raising on the 
left, sensory deficit on the left, and decreased disc space 
L4-5 with osteophytes anteriorly at this disc level and at 
the L5-S1 level shown by x-ray.  

The veteran underwent a VA spine examination in April 2003.  
The veteran reported that he first injured his back in 
Vietnam in 1971, and the doctor there told him that he had a 
disc problem.  He reported he was "totally injured" in 1993 
(should be 1983) in the plant at which he worked.  Physical 
examination revealed a well-healed 6-cm scar on the midline 
at the low back.  There was 20 degrees of flexion, 20 degrees 
hyperextension, 15 degrees right lateral bending, 15 degrees 
left lateral bending and 30 degrees of rotation.  Heel toe 
walk was unsteady.  The muscle on either side of his low back 
was well developed.  The examiner questioned the existence of 
muscle spasm.  There was tenderness palpable over the 
lumbosacral joint, both sacral joints, and the left side over 
the sciatic notches.  The malinger, stage and sciatic nerve 
stretch tests were positive.  There was no knee jerk.  X-ray 
examination revealed disc space narrowing and spondylosis at 
the L4-L5 and L5-S1 levels.  The diagnosis was degenerative 
disc disease, L4-5 and L5-S1, with osteoarthritis; postop 
laminectomy; postlaminectomy syndrome; and possible herniated 
nucleus pulposus at another level.  

Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  This amendment to 
38 C.F.R. § 4.71a changed the diagnostic codes for spine 
disorders to 5235 through 5243.  38 C.F.R. § 4.71a (2004).  
In addition, spine disorders are now rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  

The veteran's lumbosacral strain was evaluated under 
Diagnostic Code 5295 prior to the September 2003 revisions.  
Under Diagnostic Code 5295, a 10 percent evaluation is 
warranted with characteristic pain on motion; a 20 percent 
evaluation is warranted with muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in 
standing position; and a 40 percent evaluation (the highest 
provided) is warranted with severe lumbosacral strain with 
listing of whole spine to the opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

Under the revised criteria, the veteran's lumbosacral strain 
would be evaluated under Diagnostic Code 5237 using the 
General Rating Formula for Diseases and Injuries of the 
Spine.  The amended rating criteria now define normal range 
of motion for the various spinal segments for VA 
compensation purposes.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexions are zero to 
30 degrees, and left and right lateral rotations are zero to 
30 degrees.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion are the maximum that can be used for 
calculation of the combined range of motion.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2) (2004).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  

The criteria for a 40 percent rating are unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  For a 30 
percent rating, the criteria are forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
provided for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height. 

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2004).  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.  

After reviewing all the evidence, the Board finds that the 
veteran is not entitled to a compensable rating for his 
service-connected lumbosacral strain.  The medical evidence 
shows that the veteran's current low back disability is not 
caused by his lumbosacral strain, but rather the herniated 
nucleus pulposus he suffered from the work-related injury in 
1983 and the subsequent laminectomy and discectomy he 
underwent in 1984.  The April 2003 VA examiner made no 
finding of lumbosacral strain.  Rather his findings as 
reflected in the diagnoses are residuals of the herniated 
nucleus pulposus.  The veteran's current low back disability 
is, therefore, related to his intercurrent work-related back 
injury, not his service-connected lumbosacral strain.  

B. TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340 and 4.16(a).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

The veteran currently is service connected for PTSD, 
evaluated as 50 percent disabling, and lumbosacral strain, 
evaluated as 0 percent disabling.  Since he has two service-
connected disabilities, one ratable at 40 percent or more, 
the second disability must be sufficient to bring his 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
As discussed above, the veteran is denied a compensable 
rating for lumbosacral strain.  Consequently his combined 
rating remains at 50 percent.  The veteran does not, 
therefore, meet the schedular criteria for a TDIU under 38 
C.F.R. § 4.16(a).

To receive compensation for being totally disabled, a 
claimant must be unemployable solely as a result of service-
connected disabilities.  For a veteran to prevail on such a 
claim, it is necessary that the record reflect some factor 
that places him in a different position than other veterans 
with the same disability rating.  The sole fact that a 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In determining whether a veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered. 38 C.F.R. §§ 3.340, 
3.341(a), 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (CAVC) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits. Specifically, the CAVC 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" 
one based on the average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA.  38 U.S.C.A. § 
7104(c).

In a pertinent precedent decision, VA's General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

In Moore v. Derwinski, 1 Vet. App. 83 (1991), the CAVC 
indicated that the unemployability question (i.e., the 
ability or inability to engage in substantial, gainful 
activity), had to be viewed in a practical manner, and that 
the thrust of the query was whether a particular job was 
realistically within the veteran's physical and mental 
capabilities.

In this case, the evidence shows that the veteran has been 
unemployed since 1983.  He indicates on his application that 
he completed 12th grade.  The medical evidence on record 
shows the veteran has been treated for degenerative disc 
disease at the L4-L5 and L5-S1 levels, post laminectomy and 
discectomy, hypertension, atrial fibrillation, and chronic 
airway obstruction, none of which are service connected.  In 
his claim, he stated that his service-connected PTSD prevents 
him from securing or following any substantially gainful 
occupation.  

After reviewing the record, the Board is persuaded that the 
current evidence does not warrant a conclusion that the 
veteran's service-connected disabilities alone preclude him 
from engaging in substantially gainful employment and that he 
is totally disabled due to his service-connected 
disabilities.  At the May 2003 VA PTSD examination, the 
veteran reported that he has not worked since a back injury 
sustained in 1983.  He reported having a supportive and good 
relationship with his wife and six children, and that he is 
an active member in his church.  He stated that he spends 
most of his time involved in church activities and in 
"therapy" with his minister.  He stated that he has 
significantly benefited from discussing the causes of his 
emotional distress with his minister and other members of his 
church.  

The examiner concluded that the veteran continues to report a 
full range of PTSD symptoms, and that it appears the PTSD is 
the primary etiology behind his current levels of distress 
although it appears that his current life stressors, 
including extreme financial difficulties, have exacerbated 
his symptoms.  He reported that he has used his religious 
beliefs to cope with his PTSD and depressive symptomatology, 
but is experiencing significant difficulty managing his 
symptoms due to these increased financial stressors.  The 
examiner assigned a GAF score of 45 based on the severe level 
of symptoms the veteran reported, i.e., he reported a 
significant level of distress (although his religion is used 
as a means of coping) and significant impairment in social 
and occupational functioning.

None of the evidence discussed above shows that the veteran's 
service-connected disabilities alone actually preclude him 
from engaging in substantially gainful employment, and that 
he is totally disabled due to his service-connected 
disabilities.    Rather the evidence shows that his non-
service connected low back disability is the main reason the 
veteran is not capable of employment.  Based on the evidence 
of record, the Board concludes a basis upon which to grant 
TDIU benefits has not been presented, and the appeal is 
denied.  


ORDER

1.  Entitlement to an increased rating in excess of 50 
percent for service-connected post-traumatic stress disorder 
is denied.

2.  Entitlement to a compensable rating for service-connected 
lumbosacral strain is denied.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


